Exhibit 10.1

 

CONTRIBUTION AND CALL AGREEMENT

 

THIS CONTRIBUTION AND CALL AGREEMENT (this “Agreement”) is made as of December
26, 2003 by and among Dominion Homes, Inc., an Ohio corporation (“Dominion”), CC
I, LTD, an Ohio limited liability company (“CCI”) and Dominion Homes-Borror
Family Foundation, an Ohio nonprofit corporation (“Foundation”).

 

Recitals

 

WHEREAS, Alliance Title Agency, Ltd. (the “Company”) is an Ohio limited
liability company which was formed pursuant to (i) an Operating Agreement dated
as of February 20, 1997 (the “Operating Agreement”), and (ii) the Articles of
Organization of the Company filed with the Ohio Secretary of State on February
13, 1997;

 

WHEREAS, the words and terms defined in the Operating Agreement shall have the
same meanings when used in this Agreement as are ascribed thereto in the
Operating Agreement.

 

WHEREAS, Dominion owns a 49.9% membership interest in the Company and desires to
contribute a 30.1% membership interest in the Company (the “Contributed
Interest”) to the Foundation, and the Foundation agrees to accept the
Contributed Interest;

 

WHEREAS, immediately after the transfer of the Contributed Interest, pursuant to
Section 8.2 of the Operating Agreement and subject to the terms and conditions
of this Agreement, Dominion desires to call on the effective date set forth in
Section 4 that portion of CCI’s membership interest in the Company equal to a
30.1% membership interest in the Company (the “Called Interest”) for a purchase
price of $11,667 (the “Called Interest Payment”), which represents the portion
of CCI’s Capital Account balance attributable to the Called Interest at December
31, 2003; and

 

WHEREAS, immediately after the completion of the transfer of the Contributed
Interest and the Called Interest in accordance with the terms and conditions of
this Agreement, Dominion and CCI desire that the Foundation be admitted as a
member of the Company and that Dominion, CCI and the Foundation amend and
restate the Operating Agreement to specify the ongoing terms and conditions of
membership in the Company of Dominion, CCI and the Foundation;

 

NOW, THEREFORE, in consideration of the foregoing premises and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Dominion, CCI and the Foundation intending to be legally bound
agree as follows:

 

Section 1. Contribution. Dominion hereby gifts, conveys, sets over, transfers
and assigns to the Foundation the Contributed Interest. Each of Dominion and CCI
intends that the Foundation be admitted as a non-managing member of the Company
in accordance with the terms and conditions of that certain Amended and Restated
Operating Agreement of the Company in the form attached hereto as Exhibit A and
incorporated herein by this reference (the “Amended and Restated Operating
Agreement”). Dominion and the Foundation agree that the Contributed Interest,
which has been held by Dominion since 1997, shall be valued substantially

 



--------------------------------------------------------------------------------

in accordance with the qualified appraisal requirements of the Internal Revenue
Service set forth in Form 8283 (and the associated Treasury Department
regulations) within sixty (60) days following the effective date of the
contribution by an appraiser selected by Dominion. The Company agrees to
cooperate fully on a timely basis with reasonable informational requests of such
appraiser.

 

Section 2. Called Interest. Immediately after the transfer of the Contributed
Interest, Dominion hereby exercises its call right to acquire, and CCI agrees to
sell, the Called Interest for the Called Interest Payment payable by Dominion
check on the effective date set forth in Section 4. CCI represents and warrants
to Dominion, which representation and warranty shall survive the execution and
delivery of this Agreement, that the Contributed Interest is owned free and
clear by CCI and is not subject to any liens, encumbrances or other transfer
restrictions (other than as set forth in the Operating Agreement).

 

Section 3. Acceptance; Adoption and Assumption of Amended and Restated Operating
Agreement. The Foundation hereby accepts the assignment of the Contributed
Interest by Dominion. Dominion hereby accepts the transfer of the Called
Interest from CCI. Each of Dominion, CCI and the Foundation hereby agrees to
execute, adopt and be bound by all of the provisions of the Amended and Restated
Operating Agreement.

 

Section 4. Effective Date. Subject to the rescission right of Dominion in
Section 5, the contribution of the Contributed Interest and the acquisition,
sale and transfer of the Called Interest shall be effective as of January 1,
2004, and all distributions made under the Amended and Restated Operating
Agreement on or after such date shall be made in accordance with the Amended and
Restated Operating Agreement; provided, however, the parties hereto acknowledge
and agree that Profits (as defined in the Operating Agreement) of the Company
through December 31, 2003 shall be paid out in January 2004, to the members of
the Company based on the Interests held at December 31, 2003. The parties agree
that matters relating to the closing of the transactions contemplated by this
Agreement may occur on the effective date or the first business day thereafter.
The effective date and accompanying closing may be delayed upon the agreement of
Dominion, CCI and the Foundation, and such new date shall be deemed the
effective date for purposes of this Agreement.

 

Section 5. Rescission Right of Dominion. (a) The Foundation covenants and agrees
to use its best efforts and take all actions necessary or appropriate to file a
Form 1023 with the Internal Revenue Service to become a tax exempt organization
pursuant to Section 501(c)(3) of the Code and a supporting organization of the
Columbus Foundation under Section 509(a)(3) of the Code and under related
Treasury Department regulations. In the event that (x) the Internal Revenue
Service does not issue a favorable determination letter regarding such status on
or before December 21, 2004 or (y) the Ohio Department of Insurance concludes
formally or informally that actions contemplated hereunder violate the
provisions of Section 3953.21 of the Ohio Revised Code on or before December 21,
2004, Dominion reserves the right to rescind the transactions contemplated
hereby and (i) the parties agree to take all actions deemed necessary or
appropriate to effect such rescission, (ii) the parties agree that the Operating
Agreement shall govern the relationship of Dominion and CCI and that the Amended
and Restated Operating Agreement shall be void ab initio, (iii) the Foundation
shall pay over any distributions it received

 

2



--------------------------------------------------------------------------------

in connection with the Contributed Interest to Dominion and (iv) Dominion shall
pay over any distributions it received in connection with the Called Interest to
CCI.

 

(b) Dominion shall exercise its rescission right by giving CCI, the Foundation
and the Company written notice by regular mail to their respective principal
places of business, and the closing of the events related to such rescission
shall be ten (10) business days following the date of such written notice
(“Rescission Closing”). The Rescission Closing shall take place at Dominion’s
principal place of business at 9:00 a.m. or such other mutually agreeable time
and place. Dominion and the Foundation covenant and agree that, at the
Rescission Closing, the Called Interest and the Contributed Interest,
respectively, shall be free and clear of liens or encumbrances upon conveyance
to CCI and Dominion, respectively. CCI shall repay the Called Interest Payment
to Dominion by CCI check at the Rescission Closing.

 

Section 6. Further Actions. The parties hereto agree to take all actions which
are necessary or appropriate to implement the terms of this Agreement, including
without limitation, actions required of the Foundation by applicable Treasury
Department regulations in order to substantiate Dominion’s charitable deduction.

 

Section 7. CCI Operating Agreement; Change in Ownership.

 

CCI covenants and agrees as follows (which agreement shall survive the execution
and delivery of this Agreement):

 

(a) The CCI Operating Agreement, attached hereto as Exhibit B and incorporated
herein by reference, is in full force and effect and provisions relating to the
management and ownership and the transfer of membership interests of CCI shall
not be amended or modified without thirty (30) days prior notice to Dominion and
the Foundation and such change or modification shall require the written consent
of Dominion and the Foundation.

 

(b) Chicago Title Agency of Central Ohio, Inc. owns a 10% membership interest in
CCI, and Dennis Connor currently owns a 90% membership interests in CCI. Any
change in the ownership of CCI shall require the prior written consent of
Dominion and the Foundation, which consent shall not be unreasonably withheld or
delayed; provided that any such change may require notice to and consent of the
Ohio Department of Insurance as determined by Dominion.

 

Section 8. Governing Law. This Agreement shall be governed in accordance with
the laws of the State of Ohio. Any dispute, claim, question or disagreement
shall be subject to any dispute resolution and arbitration provisions set forth
in the Amended and Restated Operating Agreement.

 

[remainder of page blank]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of Dominion, CCI and the Foundation has hereunto set
its hand as of the date first above written.

 

DOMINION: By   /s/    ROBERT A. MEYER, JR.             

--------------------------------------------------------------------------------

   

Its

  Senior Vice President

 

CCI: By   /s/    DENIS G. CONNOR             

--------------------------------------------------------------------------------

   

Its

  Majority Member

 

FOUNDATION: By   /s/    DOUGLAS F. KRIDLER             

--------------------------------------------------------------------------------

   

Its

  President and CEO

 

Acknowledged and Consented by: Alliance Title Agency, Ltd. By   /s/    DENIS G.
CONNOR             

--------------------------------------------------------------------------------

   

Its

  Manager

 

4